             Case 1:21-cv-02163-KPF Document 19 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                             21-cv-02163-KPF
AMR CORPORATION,                                              Case No. 11-15463 (SHL)
                        Debtor.


CAROLYN FJORD, et al.
                                                            Adv. Case No. 13-1392 (SHL)
                        Plaintiffs-Appellants
                 v.
AMR CORPORATION, et al.
                        Defendants-Appellees.



                 ORDER GRANTING APPELLEE’S MOTION TO ACCEPT
                 DOCUMENTS UNDER SEAL INTO APPELLATE RECORD


        Upon Appellee’s Motion to Accept Documents Under Seal into Appellate Record (the

“Motion”), for good cause shown, it is hereby ORDERED that:

        1.       The Motion is granted;

        2.       The Clerk for the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”) is permitted and authorized to transmit to the United States District

Court for the Southern District of New York (the “District Court”) those portions of the appellate

record, as designated by the Appellee, which were filed or admitted by the Bankruptcy Court under

seal (the “Under Seal Material”);

        3.       This Court will accept, under seal, the Under Seal Material, and the Under Seal

Material shall be dealt with by the parties pursuant to this Court’s usual practices and procedures

concerning sealed materials; and
          Case 1:21-cv-02163-KPF Document 19 Filed 03/29/21 Page 2 of 2




     4.       Upon entry, Appellee shall give notice of this Order to counsel for the Appellants.


Dated: March 29     , 2021
       New York, New York
                                              HON. KATHERINE POLK FAILLA
                                                 United States District Judge




                                                 2
